Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/16/21 has been entered and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12-14, 16, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis US 5,711,106 (hereinafter ‘Ellis’).
	In regard to claim 1, the Examiner notes that the recitation of a “utility pole” is part of a functional limitation thus the utility pole is not part of the claimed subject matter. Per MPEP 2114, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  The system of Ellis can be applied at a utility pole in the same manner that it is applied around a tree, plant, pole or post, therefore it meets the claimed functional limitations. 
Ellis teaches a system (100) for protecting a utility pole from fire damage (see MPEP 2114. The system of Ellis provides overall protection to the tree and its surroundings thus per broadest reasonable interpretation it is capable of protecting from fire as well because it 
	a peripheral apron (104) with an internal opening (102), wherein the apron is installed continuously surrounding the utility pole with the internal opening receiving the utility pole therethrough (see fig. 13 and col. 4, ln. 12) and with the apron defining a vegetation-free buffer zone (see col. 4, ln. 35), wherein the apron is made of a material with a flexibility (see col. 4, 25) selected so that it can be laid down on uneven ground surrounding the utility pole and will conform to the uneven ground (apron 104 is made of geotextile material, and it is well known in the art that such material is flexible and conforms to the ground, nevertheless, the prior art is replete with evidence that geotextile is a flexible material –see PTO-892) and with a strength and permeability selected to resist vegetation growth upward through it (note that the claim does not specify a strength or permeability values. Further, the apron of Ellis is disclosed as being capable of resisting vegetation growth (col. 4, ln. 35) thus meeting the claim ) but permit rainwater to drain downward through it (col. 4, ln. 35); and 
	a peripheral cover (stones –see col. 4, ln. 32), that covers the apron and is made of a material that is UV-blocking and fire-resistant (note that the “desired material” is disclosed on col. 1, ln. 55 to be stones and per broadest reasonable interpretation, stones provide protection from UV and fire damage because they cover the apron and ground thus blocking UV rays and fire);
wherein the cover is installed continuously surrounding the utility pole and its made of a layer of rock material forming a rock bed that in its entirety surrounds the utility pole (see col 1, 
wherein the apron flexible material enables the rainwater to flow downward past and away from the peripheral-cover rock bed to prevent the rainwater from pooling on top of the apron flexible material on the uneven ground and sprouting vegetation from windblown seeds (all of these functional limitations are disclosed in col. 1, ln. 51-57), and 
wherein the peripheral-cover rock bed protects the apron flexible material from UV damage and fire damage and secures the apron flexible material in place without any need for peripheral edge fasteners. One of ordinary skill in the art would have found it obvious that the stones secure the apron because their weight is significant and enough to secure a geotextile material around a post/pole, and, provide protection from UV and fire damage because they cover the apron and ground thus blocking UV rays).
In regard to claims 2 and 3, Ellis teaches the claimed invention wherein the apron is made of a woven geotextile fabric (col. 4, ln. 25). Although not explicitly disclosed, one of ordinary skill in the art would have found it obvious to provide a woven geotextile because Ellis seeks for a permeable apron and it is known that woven geotextiles meet that function. Further, it is noted that the use of conventional materials to perform their known function is prima-facie obvious (see MPEP 2144.07).
In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design 
In regard to claim 5, Ellis teaches the claimed invention wherein the apron has an inner dimension (20) selected to conform to an outer dimension of the pole to provide a snug fit of the apron against the pole (see col. 2 Ln. 52-58). 
In regard to claim 7, the Examiner takes the position that a person of ordinary skill in the art would have found it obvious to provide the size of the apron to be larger for an application where the vegetation is taller, and smaller where the vegetation is shorter so as to adequately provide a clear area for the post. 
In regard to claim 8, Ellis does not explicitly teach size of the apron but teaches that it can be enlarged accordingly (see fig. 12) 
	It would have been obvious to one of ordinary skill in the art to arrive at a size within the claimed range as a matter of routine experimentation (see MPEP 2144.05). In the instant case, size differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such size is critical.  
In regard to claim 9, Ellis teaches the claimed invention wherein the apron has two free ends as claimed defining a slit (124), wherein the free ends can be displaced from adjacent each other and returned to adjacent each other in a use position (figure 13) with the apron continuously surrounding the pole. 
In regard to claim 10, Ellis teaches fasteners (130) that are installed to secure the radial free ends of the apron in place in the use position (see also fasteners 26 in fig. 5).
In regard to claim 12, Ellis teaches a rock material (see col. 1, ln. 55). Ellis does not explicitly teach the rock is washed rock. It would have been obvious to use washed rock because it is widely available and notoriously well known in the art for being used in applications where rock is desired. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. In the instant case it would have been obvious to use washed rock because it won’t damage the other materials and wont promote weed growth. 
In regard to claims 13-14, Ellis does not explicitly teach size of the rock or the thickness of the rock bed. 
	It would have been obvious to one of ordinary skill in the art to arrive at a size of the rock, or thickness of the rock bed within the claimed range as a matter of routine experimentation (see MPEP 2144.05). In the instant case, size differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such size is critical.  
In regard to claims 16-17, the Examiner takes the position that the claimed subject matter of claims 16-17 have been addressed and are therefore rejected in view of Ellis in the same manner claims 1, 2, 5, 6, 8, 9 and 14 above. 
It would have been obvious to one of ordinary skill in the art to arrive at a sheet having the claimed strength as a matter of routine experimentation (see MPEP 2144.05). In the instant case, strength differences will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such value is critical. And, in particular because, 
In regard to claims 21, Ellis does not explicitly teach size of the permeability value of the material of the apron.
	It would have been obvious to one of ordinary skill in the art to arrive at permeability within the claimed range as a matter of routine experimentation (see MPEP 2144.05). In the instant case, differences in permeability will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such size is critical.  
In regard to claim 22, Ellis does not explicitly teach size of the water flow rate of the material of the apron.
	It would have been obvious to one of ordinary skill in the art to arrive at flow rate value within the claimed range as a matter of routine experimentation (see MPEP 2144.05). In the instant case, differences in flow rate will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such size is critical.  
In regard to claims 23-24, Ellis does not explicitly teach size of the puncture strength and tensile strength of the material of the apron.
	It would have been obvious to one of ordinary skill in the art to arrive at puncture strength and tensile strength values within the claimed ranges as a matter of routine experimentation (see MPEP 2144.05). In the instant case, differences in material properties such as strength will not support the patentability of subject matter encompassed by the prior art unless there is evidence indication such size is critical.  

Claim 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Burns US 5,746,031 (hereinafter ‘Burns’). 
In regard to claim 15, Ellis teaches the system of claim 1 (see above rejection).
Ellis does not explicitly teach the step of clearing existing vegetation around the pole as claimed. 
Burns teaches a pole protection system (see abstract) comprising a protection apron wherein the method for installing the system of Burns includes the step of clearing existing vegetation around the pole to reveal vegetation-free ground (see col. 4, ln. 5-8).
It would have been obvious to one of ordinary skill in the art, before the filling date of the instant application, to clear the area around the pole, as taught by Burns, so as to provide for a flat surface for the base apron. Further, it would have been obvious that the area cleared of vegetation is larger than the apron size because this facilitates installation. 
In regard to claims 19-20, the Examiner takes the position that the claimed steps and limitations of the claims have already been addressed and are therefore rejected in the same manner as claims 1, 2, 5, 9, 10 and 15. Note that these claims have been rejected either in view of Ellis as seen in the above rejections.  With respect to the recitation of positioning the radial slit on a downhill side of the pole, such a step would have been obvious to one of ordinary skill in the art as it is the easiest location for facilitating the installation of the fasteners and thus expedite the installation process. 



Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633